                                                               FILED
 Case 2:20-cv-00481-JNP Document 14 Filed 03/10/21 PageID.211 Page 1 of 17
                                                        2021 MAR 10 AM 10:32
                                                              CLERK
                                                        U.S. DISTRICT COURT


                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


 GELT TRADING, LTD.,
                                                  MEMORANDUM DECISION AND ORDER
       Plaintiff,                                 ON MOTIONS TO CONSOLIDATE
                                                  ACTIONS, APPOINT A LEAD PLAINTIFF,
 v.                                               AND APPROVE SELECTION OF
                                                  COUNSEL
 CO-DIAGNOSTICS, INC., ET AL.,

       Defendants.                                Case No. 2:20-cv-00368-JNP-DBP

                                                  District Judge Jill N. Parrish



       Before the court are multiple motions to (1) consolidate Hernandez v. Co-Diagnostics,

2:20-cv-00481-JNP-JCB, with this action; (2) appoint a lead plaintiff in this proposed securities

class action suit; and (3) approve the lead plaintiff’s selection of counsel. The court GRANTS the

motions to consolidate. The court also GRANTS Gelt Trading, Ltd.’s motion to be appointed as

lead plaintiff and to approve its selection of counsel. The court DENIES the competing motions

for appointment as lead plaintiff and for approval of counsel.

                                        BACKGROUND

       Co-Diagnostics, Inc. sells diagnostic tests for several diseases. When the COVID-19

pandemic began to spread in early 2020, it developed a test to detect the disease. On February 24,

2020, Co-Diagnostics announced that it was the first company to receive approval to sell its

COVID-19 diagnostic tests in the European Community. Its stock rose sharply on this news. On

April 6, 2020, Co-Diagnostics received emergency use authorization for its tests form the U.S.

Food and Drug Administration (FDA). The state governments of Iowa, Nebraska, and Utah

purchased tests from Co-Diagnostics for their public testing campaigns.
 Case 2:20-cv-00481-JNP Document 14 Filed 03/10/21 PageID.212 Page 2 of 17




       On April 30, 2020, The Salt Lake Tribune published an article questioning the accuracy of

the Co-Diagnostics tests. In the article, Brent Satterfield, Co-Diagnostics’ Chief Science Officer,

stated that studies had shown that the tests were between 99.52% and 100% accurate. On May 1,

2020, Co-Diagnostics issued a press release claiming that multiple independent evaluations had

shown that its tests were 100% accurate.

       On May 14, 2020, Co-Diagnostics notched its highest ever stock price. But later in the day,

news reports were published that questioned its claims of 100% accuracy. The Salt Lake Tribune

reported that the state of Utah had declined to join other major Utah labs in a joint experiment to

confirm one another’s quality. The Tribune article also stated that Co-Diagnostics tests required a

higher concentration of the COVID-19 virus than other tests to register a positive result. The

Governor of Iowa issued a public statement stating that the test was 95% accurate in determining

positive results and 99.7% accurate in determining negative results. Later, the FDA issued a press

release stating that no test would be 100% accurate. Co-Diagnostics’ stock price declined

throughout the day and fell even further when the market opened on May 15, 2020.

       Gelt purchased shares of Co-Diagnostics and lost money when the stock price fell. On June

15, 2020, it filed a class action lawsuit against Co-Diagnostics and its officers and directors for

violations of sections 10(b) and 20(a) of the Securities Exchange Act of 1934. Gelt alleged that

the class included all individuals who purchased Co-Diagnostics stock between February 25, 2020

and May 15, 2020. But Gelt never served the complaint. On June 18, 2020, Gelt published a

notification of the class action lawsuit via a national newswire. The notification listed the class

period of February 25, 2020 to May 15, 2020 alleged in the complaint.



                                                2
    Case 2:20-cv-00481-JNP Document 14 Filed 03/10/21 PageID.213 Page 3 of 17




        On July 2, 2020, Fernando Hernandez filed a separate class action securities fraud lawsuit

against Co-Diagnostics and its officers and directors. The allegations of this complaint were

substantially similar to the allegations of the Gelt complaint. Hernandez also alleged that the class

period was February 25, 2020 to May 15, 2020.

        On July 15, 2020, Gelt filed an amended complaint in this action. The amended complaint

shortened the proposed class period to April 30, 2020 through May 14, 2020. Gelt attached to the

amended complaint a sworn certification as required by 15 U.S.C. § 78u-4(a)(2). The sworn

certification averred that the amended complaint specified all of Gelt’s transactions in

Co-Diagnostics securities during the amended class period. Gelt served the amended complaint on

the defendants.

        On or about August 17, 2020, five parties filed motions for appointment as lead plaintiff in

the class action. 1 Two individuals, Tamara Shafer and Robert Volski, styled themselves as the

“Co-Diagnostics Investor Group” and filed a joint motion to be appointed as co-lead plaintiffs.

The Co-Diagnostics Investor Group alleged that Shafer lost $64,737.08 and that Volski lost

$168,394.32 on stock trades during the initial class period of February 25, 2020 to May 15, 2020,

for a total combined loss of $233,131. 2 Tejeswar Tadi moved for appointment as lead plaintiff,




1
 A sixth party, Wei Jai, also filed a motion to be appointed as lead plaintiff. But Jai acknowledged
that he did not have the largest financial interest in the relief sought by the class and notified the
court that he did not oppose another party serving as lead plaintiff.
2
  The Co-Diagnostics Investor Group initially had a third member, Hal Ulucan. But the
Co-Diagnostics Investor Group represented in its reply brief that, after further due diligence, it had
discovered that Ulucan had additional class period trades that had resulted in a gain. Accordingly,
Ulucan withdrew from the Co-Diagnostics Investor Group.
                                                  3
 Case 2:20-cv-00481-JNP Document 14 Filed 03/10/21 PageID.214 Page 4 of 17




alleging that he lost $152,800 on stock options he purchased on May 14, 2020. Gelt moved for

appointment, alleging a net loss of $117,740. Brian Petros, alleging a loss of $75,400.85 on stock

trades, also moved for appointment. Finally, Stephen Wiley asserted that he had lost $38,461 and

moved to be appointed as lead plaintiff. All the movants also requested approval of their selections

of counsel to represent the proposed class. The Co-Diagnostics Investor Group, Petros, and Wiley

also moved to consolidate the related Hernandez action with this lawsuit.

                                            ANALYSIS

I.     MOTIONS TO CONSOLIDATE

       Three of the movants have requested that the court consolidate this action with Hernandez

v. Co-Diagnostics, 2:20-cv-00481-JNP-JCB. “If more than one action on behalf of a class asserting

substantially the same claim or claims arising under this chapter has been filed, and any party has

sought to consolidate those actions for pretrial purposes or for trial,” the court must resolve the

consolidation motion before appointing a lead plaintiff. 15 U.S.C. § 78u-4(a)(3)(B)(ii). The court

may consolidate actions if they “involve a common question of law or fact.” FED. R. CIV. P. 42(a).

       The Hernandez complaint alleges the same essential facts as the amended complaint in this

action. Hernandez asserts that Co-Diagnostics and its officers and directors falsely claimed that its

COVID-19 test was 100% accurate and that investors lost money when Co-Diagnostics’ stock

price fell after those claims were shown not to be true. Thus, the Hernandez action involves the

same questions of law and fact presented in this action. Moreover, the Co-Diagnostics Investor

Group and Wiley both notified Hernandez of their motions to consolidate by filing notices in the

Hernandez action. See DUCivR 42-1(b) (requiring a motion to consolidate to be filed in the

lower-numbered case and a notice of the motion to be filed in all higher-numbered cases).
                                                 4
 Case 2:20-cv-00481-JNP Document 14 Filed 03/10/21 PageID.215 Page 5 of 17




Hernandez has not opposed the motions to consolidate, nor has he taken any action to prosecute

his separate action. Because the requirements of Rule 42(a) are satisfied and because Hernandez

apparently concedes to the consolidation of the two actions, the court grants the motions to

consolidate the Hernandez action with this action. The amended complaint filed on July 15, 2020

in this action shall serve as the operative complaint for the consolidated action.

II.    MOTIONS FOR APPOINTMENT AS LEAD PLAINTIFF

       Five parties; the Co-Diagnostics Investor Group, Tadi, Gelt, Petros, and Wiley; have each

moved for appointment as lead plaintiff in this action. The Private Securities Litigation Reform

Act of 1995 (PSLRA) mandates that courts adopt a presumption that the most adequate lead

plaintiff is the person or group of persons that (1) has either filed the complaint or made a motion

for appointment as lead plaintiff, (2) “in the determination of the court, has the largest financial

interest in the relief sought by the class,” and (3) “otherwise satisfies the requirements of Rule 23

of the Federal Rules of Civil Procedure.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I). This presumption may

be rebutted only if another class member proves that the presumptive lead plaintiff either (1) “will

not fairly and adequately protect the interests of the class” or (2) “is subject to unique defenses

that   render   such    plaintiff   incapable   of   adequately   representing       the   class.”   Id.

§ 78u-4(a)(3)(B)(iii)(II).

       In selecting the lead plaintiff, therefore, the court applies the criteria mandated by the

PLSRA to determine which party has established an unrebutted presumption of being the most

adequate lead plaintiff.




                                                 5
 Case 2:20-cv-00481-JNP Document 14 Filed 03/10/21 PageID.216 Page 6 of 17




       A.      Co-Diagnostics Investor Group

       The party that claims to have the all-important “largest financial interest” in the litigation

is the Co-Diagnostics Investor Group, which asserts that its members are entitled to $233,131 in

damages. The other movants assert three principal arguments as to why the group should not be

appointed as lead plaintiff. First, they argue that the court should appoint a single lead plaintiff

rather than allow Shafer and Volski to pool their claimed losses. Second, the other movants argue

that the Co-Diagnostics Investor Group would not be an appropriate lead plaintiff because Volski,

who suffered the lion’s share of the group’s losses, is subject to a unique defense because he was

a high-volume, in-and-out day trader. Third, other movants argue that Volski’s losses should be

disregarded because all his stock trades occurred before the class period defined in the amended

complaint. The court agrees that the Co-Diagnostics Investor Group does not have the largest

financial interest because Volski’s trades fall outside of the only plausible class period presented

to the court. Accordingly, the court need not address the first two arguments.

       In its initial complaint, Gelt proposed a class period of February 25, 2020 through May 15,

2020. But in its amended complaint, Gelt prosed a shorter class period of April 30, 2020 to May

14, 2020. There is a dispute among some of the potential lead plaintiffs as to which of these two

class periods should be used to determine the plaintiff with the largest financial interest in the

litigation. For the purpose of selecting a lead plaintiff, courts strongly favor using the most

inclusive class period. Deering v. Galena Biopharma, Inc., No. 3:14-CV-00367-SI, 2014 WL

4954398, at *10 (D. Or. Oct. 3, 2014) (collecting cases). “There is a risk, however, to blindly

accepting the longest class period without further inquiry, as potential lead plaintiffs would be

encouraged to manipulate the class period so they had the largest financial interest.” In re BP, PLC
                                                 6
 Case 2:20-cv-00481-JNP Document 14 Filed 03/10/21 PageID.217 Page 7 of 17




Sec. Litig., 758 F. Supp. 2d 428, 434 (S.D. Tex. 2010). As a result, courts have developed two

different standards for deciding whether to accept a shorter proposed class period at the lead

plaintiff selection stage of the litigation. Some courts have ruled that the most inclusive class period

should not be rejected unless the factual allegations supporting the longest class period are

“obviously frivolous.” Id. (citation omitted). Other courts have reasoned that the plausibility

standard for evaluating a motion to dismiss should be used to determine whether to reject a

proposed class period. Id. The court need not decide which of these two tests to employ. Under

either standard, the Co-Diagnostics Investor Group has failed to support its proposed class period

with any sufficient allegations of fact.

       A plaintiff in a securities fraud suit must prove that a defendant’s material

misrepresentation or omission caused the plaintiff to suffer an economic loss. Dura Pharm., Inc.

v. Broudo, 544 U.S. 336, 341–42 (2005). Generally, the plaintiff must show that he or she lost

money by buying on the defendant’s lie and selling after the truth came out. Both the original

complaint    and   the   amended      complaint    allege   that   Co-Diagnostics     made     material

misrepresentations on April 30, 2020 in the Salt Lake Tribune article and in the May 1, 2020 press

release. Gelt also alleges that corrective disclosures made on May 14, 2020 caused

Co-Diagnostics’ stock price to tumble.

        In support of its proposed class period of February 25, 2020 through May 15, 2020, the

Co-Diagnostics Investor Group points to articles published on March 17, 2020 and March 23, 2020

that were critical of Co-Diagnostics’ COVID-19 test. It argues that these articles could have served

as “partial corrective disclosures.” But neither the Co-Diagnostics Investor Group nor any other

movant has identified any material misstatements made by Co-Diagnostics before April 30, 2020.
                                                   7
    Case 2:20-cv-00481-JNP Document 14 Filed 03/10/21 PageID.218 Page 8 of 17




Without a fraudulent statement or omission, there can be no securities fraud claim. Thus, no

movant has alleged any facts that would support a colorable theory of liability for a class period

starting before April 30, 2020.

        The court, therefore, may not consider the longer proposed class period of February 25,

2020 to May 15, 2020 in determining which proposed lead plaintiff has the largest financial interest

in the litigation. Because all of Volski’s transactions occurred before the alleged

misrepresentations on April 30, 2020, none of his $168,394.32 in losses is relevant to the largest

financial interest analysis. The losses of the Co-Diagnostics Investor Group’s other member,

Shafer, amount to $64,737.08, which is less than the alleged losses incurred by other movants.3

Because the relevant loss incurred by the group is smaller than that of other movants, the

Co-Diagnostics Investor Group is not the presumptive lead plaintiff.

        B.     Tadi

        Tadi is next in line for the largest financial interest in the litigation. On May 14, 2020, he

purchased call options for Co-Diagnostics’ stock for $152,800. The options contracts had a strike

price of $32 and expired the next day. Because Co-Diagnostics’ stock traded at a high of $29.72

on May 14, Tadi bet that the stock’s value would increase by over 7% by the time that the market

closed the following day. Instead, the stock fell precipitously and never reached the strike price.

Thus, Tadi’s options expired as worthless on May 15, 2020.




3
  Shafer also performed many of her stock transactions before April 30, 2020. But because her
total claimed losses amount to less than the losses claimed by other movants, the court need not
parse Shafer’s losses between pre-April 30 transactions and transactions occurring on April 30 or
later.
                                                  8
 Case 2:20-cv-00481-JNP Document 14 Filed 03/10/21 PageID.219 Page 9 of 17




       Gelt and Petros argue that the court should not appoint Tadi as lead plaintiff because his

losses were based entirely upon the purchase of call options. They argue that Tadi is not the

presumed lead plaintiff because he cannot satisfy the typicality element of Rule 23. See FED. R.

CIV. P. 23(a) (“One or more members of a class may sue or be sued as representative parties on

behalf of all members only if: . . . the claims or defenses of the representative parties are typical of

the claims or defenses of the class . . . .”). Gelt also argues that any presumption that Tadi should

be the lead plaintiff is rebutted because Tadi is subject to unique defenses.

       There is a split of authority as to whether options traders satisfy the Rule 23 typicality

requirement to serve as a class representative. Some courts have ruled that options traders can

satisfy the typicality requirement and serve as a lead plaintiff. Hall v. Medicis Pharm. Corp., No.

CV08-1821PHX-GMS, 2009 WL 648626, at *4 (D. Ariz. Mar. 11, 2009) (collecting cases); cf. In

re Cavanaugh, 306 F.3d 726, 732 (9th Cir. 2002) (“That the district court believes another plaintiff

may be ‘more typical’ or ‘more adequate’ is of no consequence. So long as the plaintiff with the

largest losses satisfies the typicality and adequacy requirements, he is entitled to lead plaintiff

status . . . .”). Other courts have concluded that the claims of option purchasers are not typical of

claims made by stock purchasers and have rejected option purchasers as lead plaintiffs. See In re

Stitch Fix, Inc. Sec. Litig., 393 F. Supp. 3d 833, 836 (N.D. Cal. 2019); Micholle v. Ophthotech

Corp., No. 17-CV-1758 (VSB), 2018 WL 1307285, at *9 (S.D.N.Y. Mar. 13, 2018); In re Elan

Corp. Sec. Litig., No. 1:08-CV-08761-AKH, 2009 WL 1321167, at *2 (S.D.N.Y. May 11, 2009).

       The court, however, need not decide whether Tadi has made a preliminary showing that he

can satisfy the typicality requirement of Rule 23. See In re Elan, 2009 WL 1321167, at *2 (“[A]t

this stage of the litigation, the moving plaintiff is only required to make a preliminary showing
                                                   9
Case 2:20-cv-00481-JNP Document 14 Filed 03/10/21 PageID.220 Page 10 of 17




that the adequacy and typicality requirements have been met.” (citation omitted)). Even if Tadi

could satisfy the requirements of Rule 23 and claim the mantle of presumptive lead plaintiff, the

court finds that the presumption would be rebutted because Tadi is “subject to unique defenses

that   render   [him]    incapable    of    adequately    representing    the    class.”   15   U.S.C.

§ 78u-4(a)(3)(B)(iii)(II)(bb).

        As the only movant who purchased options rather than stock, Tadi is subject to unique

defenses regarding damages. Courts have recognized that comparing damage calculations for

purchasers of stock and purchasers of options is like “comparing apples to oranges.” Bricklayers

of W. Penn. Pension Plan v. Hecla Min. Co., No. 2:12-CV-00042-BLW, 2012 WL 2872787, at *4

(D. Idaho July 12, 2012). “[T]he price and value of a single share of common stock is very different

from the price and value of a single call option. The options’ valuable lives are limited, their value

is conditional, and there is a large disparity between their price and their potential value.” Id. Thus,

if Tadi, who traded solely in options, were chosen as lead plaintiff, “he would introduce factual

issues irrelevant to stockholder class members, like strike price, duration, maturity, volatility, and

interest rates, and he could subject the class to unique defenses, causing unnecessary conflict.” See

In re Elan, 2009 WL 1321167, at *2.

        Additionally, Tadi may be subject to unique defenses regarding loss causation. The stock

purchaser class members would be required to prove that corrective disclosures made on May 14,

2020 caused the stock price to decline. But Tadi, as a short-term options trader, could be required

to show that, but for the corrective disclosures, the stock price would have appreciated by more

than 7% by the following day in order to attain the strike price set by the options contracts. If the

stock would not have reached the strike price, Tadi’s result would have been the same: the options
                                                  10
Case 2:20-cv-00481-JNP Document 14 Filed 03/10/21 PageID.221 Page 11 of 17




contracts would be worthless and expire on May 15. This would require specialized expert

testimony that would not be relevant to the other class members.

        Accordingly, the court finds that other movants have proven that Tadi is subject to unique

defenses that render him incapable of adequately representing the proposed class. See Andrada v.

Atherogenics, Inc., No. 05 CIV. 00061 (RJH), 2005 WL 912359, at *5 (S.D.N.Y. Apr. 19, 2005)

(“As an options holder, [the proposed lead plaintiff] is potentially subject to unique defenses

irrelevant to regular stock purchasers in the class . . . .”). If the court were to appoint Tadi as lead

plaintiff, issues unique to Tadi “would likely ‘threaten to become the focus of the litigation.’” See

id. (citation omitted); see also In re Enzymotec Ltd. Sec. Litig., No. CIV.A. 14-5556, 2015 WL

918535, at *2 (D.N.J. Mar. 3, 2015) (a competing plaintiff can rebut the lead plaintiff presumption

by showing “that there is some degree of probability that the [unique] defense might ‘become a

major focus’ in the case” (citation omitted)). Thus, even if Tadi could satisfy the Rule 23

requirements and claim the statutory lead plaintiff presumption, that presumption would be

rebutted.

        C.      Gelt

        The proposed lead plaintiff with the next highest stake in the litigation is Gelt, which claims

a net loss of $117,740. Gelt also filed the complaint in this action, and no movant has challenged

Gelt’s ability to satisfy Rule 23. Thus, Gelt has met all the requirements for the statutory

presumption that it would be the most adequate lead plaintiff. But other movants argue that they

have proof rebutting this presumption.




                                                  11
Case 2:20-cv-00481-JNP Document 14 Filed 03/10/21 PageID.222 Page 12 of 17




                1)      § 78u-4(a)(2) Certification

        First, Petros and the Co-Diagnostics Investor Group argue that Gelt’s failure to file a sworn

certification with the initial, unserved complaint is fatal to its bid to be appointed as lead plaintiff.

Section 78u-4(a)(2) provides: “Each plaintiff seeking to serve as a representative party on behalf

of a class shall provide a sworn certification, which shall be personally signed by such plaintiff

and filed with the complaint, that[, among other things,] . . . sets forth all of the transactions of the

plaintiff in the security that is the subject of the complaint during the class period specified in the

complaint . . . .” Here, Gelt filed its initial complaint on June 15, 2020 but did not attach a sworn

certification. Gelt did not serve this complaint. On June 18, 2020, Gelt published a notification of

the purported class action, initiating the 60-day deadline to file a motion for appointment as lead

plaintiff for the purported class.

        On July 15, 2020, Gelt filed an amended complaint. The amended complaint shortened the

proposed class period to April 30, 2020 through May 14, 2020. Gelt attached to the amended

complaint the sworn certification required by § 78u-4(a)(2). The certification specified all of Gelt’s

transactions in Co-Diagnostics securities during the amended class period. Gelt then served the

amended complaint on the defendants. On August 17, 2020, prior to the expiration of the 60-day

deadline, multiple parties filed motions to be appointed as lead plaintiff.

        Petros and the Co-Diagnostics Investor Group assert that Gelt’s failure to file the

certification with the initial, unserved complaint rebuts the presumption that Gelt is the most

adequate plaintiff. Petros and the Co-Diagnostics Investor Group appear to argue both that Gelt

“will not fairly and adequately protect the interests of the class” and that Gelt “is subject to unique

defenses.”
                                                   12
Case 2:20-cv-00481-JNP Document 14 Filed 03/10/21 PageID.223 Page 13 of 17




        The court disagrees. The cases cited by Petros and the Co-Diagnostics Investor Group do

not support the proposition that filing the certification with the amended complaint is fatal to Gelt’s

motion to be appointed as lead plaintiff. In all the cases cited by the Co-Diagnostics Investor

Group, the district court rejected a proposed lead plaintiff because he or she either failed to provide

an adequate sworn certification before the 60-day deadline to move for appointment as lead

plaintiff, Williams v. Block.One, No. 20-CV-2809 (LAK), 2020 WL 4505569, at *2 (S.D.N.Y.

Aug. 4, 2020); Nasin v. Hongli Clean Energy Techs. Corp., No. CV 2:17-3244 (WJM), 2017 WL

5598214, at *3 (D.N.J. Nov. 21, 2017); In re Enzymotec Ltd. Sec. Litig., No. CIV.A. 14-5556,

2015 WL 918535, at *2 (D.N.J. Mar. 3, 2015), or because the proposed lead plaintiff filed a motion

for appointment as lead plaintiff and the attendant certification after the 60-day deadline had

already passed, In re Cent. European Distribution Corp. Sec. Litig., No. CIV.A. 11-6247 JBS,

2012 WL 5511711, at *1 (D.N.J. Nov. 14, 2012). These cases are inapposite because Gelt filed its

certification a month before the deadline to move for appointment as lead plaintiff.

        Petros also cited In re Boeing Co. Aircraft Sec. Litig., No. 19 CV 2394, 2019 WL 6052399,

at *5 n.6 (N.D. Ill. Nov. 15, 2019). But in that case, the district court denied a motion to serve as

lead plaintiff for a number of reasons unrelated to the certification. Id. at *4–*8. The court merely

noted in a footnote that technical deficiencies in the certification constituted “one more question

mark in considering the [movant’s] adequacy to serve as lead plaintiff.” Id. at *5 n.6. In re Boeing

does not suggest that technical deficiencies in the certification alone are grounds for denying a

motion for appointment as lead plaintiff. Id. (noting that the technical deficiency in the certification

might have been “easily cured”). And here, Petros has not identified any technical deficiencies in

Gelt’s certification.
                                                  13
Case 2:20-cv-00481-JNP Document 14 Filed 03/10/21 PageID.224 Page 14 of 17




       In sum, the court determines that Gelt’s decision to file the certification with the amended

complaint rather than with the initial, unserved complaint was not an error, much less a mistake

that would call into question Gelt’s ability to “fairly and adequately protect the interests of the

class.” Moreover, Petros and the Co-Diagnostics Investor Group have not proven that a failure to

file a certification with an unserved complaint is a unique defense that Co-Diagnostics could

potentially leverage to avoid liability. Accordingly, these competing movants have not shown that

the certification issue warrants rebuttal of Gelt’s lead plaintiff presumption.

               2)      Gelt’s Decision to Shorten the Class Period

       Petros argues that Gelt will not fairly represent the class because it shortened the class

period in order to claim the largest financial interest in the litigation and be appointed the lead

plaintiff. In other words, Petros accuses Gelt of “trying to shrink the kingdom until [it is] king.”

See In re Century Bus. Servs. Sec. Litig., 202 F.R.D. 532, 536 (N.D. Ohio 2001).

       If true, this would indeed call into question Gelt’s commitment to putting the class’s

interests first. But the court finds that Petros has not proven that Gelt would not be an adequate

lead plaintiff for two reasons. First, Gelt shortened the class period before the competing movants

filed their motions for appointment as lead plaintiff. Thus, Gelt did not know how the amended

class period would affect its bid to be named as lead plaintiff when the decision was made. Second,

and more importantly, no other movant has made any allegations of fact that would support the

longer class period. The only alleged misstatements were made on April 30, 2020 and May 1,

2020. Thus, there is no indication that Gelt is willfully ignoring theories of liability that could lead

to a larger recovery for the class as a whole. Instead, it appears that Gelt was merely conforming

its complaint to a theory that it reasonably believed it could prove. Litigants need not embrace
                                                  14
Case 2:20-cv-00481-JNP Document 14 Filed 03/10/21 PageID.225 Page 15 of 17




unreasonable litigation positions—leading to unnecessary motions to dismiss—in order to prove

that they will adequately represent the interests of the class.

         Accordingly, the court rejects Petros’s argument that Gelt’s decision to shorten the class

period disqualifies it for consideration as lead plaintiff.

                3)      Conclusion

         The court finds that Gelt is entitled to the statutory presumption of being the most

appropriate lead plaintiff. See 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I). No other movant has rebutted

this presumption. See id. § 78u-4(a)(3)(B)(iii)(II). The court, therefore, appoints Gelt as the lead

plaintiff.

III.     APPROVAL OF COUNSEL

         The PSLRA states that “[t]he most adequate plaintiff shall, subject to the approval of the

court, select and retain counsel to represent the class.” 15 U.S.C. § 78u-4(a)(3)(B)(v). “While the

appointment of counsel is made subject to the approval of the court, the [PSLRA] clearly leaves

the choice of class counsel in the hands of the lead plaintiff.” In re Cavanaugh, 306 F.3d 726, 734

(9th Cir. 2002). Courts will not lightly interfere with the lead plaintiff’s choice of counsel. See id.

         No movant has objected to Gelt’s choice of counsel, and the court sees no reason to

interfere with its selection. Accordingly, the court approves Smith Washburn, LLP; Marcus

Neiman Rashbaum & Pineiro, LLP; and Fasano Law Firm, PLLC as co-counsel to represent the

class.




                                                  15
Case 2:20-cv-00481-JNP Document 14 Filed 03/10/21 PageID.226 Page 16 of 17




                                      CONCLUSION

     For the above-stated reasons, the court orders as follows:

     1. The court GRANTS Gelt’s motion for appointment as lead plaintiff and for approval

        of its selection of counsel. ECF No. 27.

     2. The court GRANTS IN PART and DENIES AS MOOT IN PART Jai’s motion for

        consolidation of related actions, appointment as lead plaintiff, and approval of its

        selection of counsel. ECF No. 28. The court grants the request to consolidate actions.

        The requests for appointment as lead plaintiff and for approval of its selection of

        counsel are denied as moot because Jai did not oppose competing motions for

        appointment as lead plaintiff.

     3. The court GRANTS IN PART and DENIES IN PART Petros’s motion for

        consolidation of related actions, appointment as lead plaintiff, and approval of its

        selection of counsel. ECF No. 29. The court grants the request to consolidate actions.

        The court denies the requests for appointment as lead plaintiff and for approval of its

        selection of counsel.

     4. The court GRANTS IN PART and DENIES IN PART the Co-Diagnostics Investor

        Group’s motion for consolidation of related actions, appointment as lead plaintiff, and

        approval of its selection of counsel. ECF No. 31. The court grants the request to

        consolidate actions. The court denies the requests for appointment as lead plaintiff and

        for approval of its selection of counsel.

     5. The court DENIES Tadi’s motion for appointment as lead plaintiff and for approval of

        its selection of counsel. ECF No. 32.
                                              16
Case 2:20-cv-00481-JNP Document 14 Filed 03/10/21 PageID.227 Page 17 of 17




     6. The court GRANTS IN PART and DENIES IN PART Wiley’s motion for

        consolidation of related actions, appointment as lead plaintiff, and approval of its

        selection of counsel. ECF No. 34. The court grants the request to consolidate actions.

        The court denies the requests for appointment as lead plaintiff and for approval of its

        selection of counsel.

     7. The court ORDERS the clerk of court to consolidate Hernandez v. Co-Diagnostics,

        2:20-cv-00481-JNP-JCB with this action.

     8. The court lifts the stay in this the action. See ECF No. 73. Gelt shall have until April 7,

        2021 to respond to Co-Diagnostics’ motion to dismiss. See ECF No. 66.

            DATED March 10, 2021.

                                            BY THE COURT



                                            ______________________________
                                            Jill N. Parrish
                                            United States District Court Judge




                                              17
